Citation Nr: 0701588	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  05-22 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  

3.  Entitlement to an increased rating for degenerative disc 
disease of the thoracic spine, rated as 20 percent disabling.  

4.  Entitlement to an increased rating for osteoarthritis of 
the lumbar spine, rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1970 to April 1973.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 RO decision that, in part, 
determined that new and material evidence had not been 
received to reopen the claim of service connection for PTSD, 
that denied an increased rating for degenerative disc disease 
of the thoracic spine, and that denied an increased rating 
for osteoarthritis of the lumbar spine.  In May 2006, the 
veteran testified at a hearing before the Board.  He 
submitted additional evidence at that time and waived initial 
RO jurisdiction of that evidence.  


FINDINGS OF FACT

1.  In a March 2002 rating decision, the RO denied service 
connection for PTSD.  A notice of disagreement was not 
received within the subsequent one-year period.

2.  Evidence submitted since the RO's March 2002 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.

3.  The veteran did not engage in combat.

4.  The veteran's PTSD symptoms have been attributed to a 
verified in-service stressor.

5.  The veteran's thoracolumbar disability limits flexion to 
no more than 70 degrees, considering pain; his combined range 
of motion of the thoracolumbar spine is 120 degrees; the 
veteran does not have favorable or unfavorable ankylosis of 
the entire thoracolumbar spine; his spine disabilities do not 
cause incapacitating episodes of having a total duration of 
at least four weeks but less than six weeks during the past 
12 months requiring bed rest prescribed by a physician and 
treatment by a physician; there is no current neurological 
impairment.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's final, unappealed March 2002 rating decision, and the 
claim for service connection for PTSD is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002), 38 C.F.R. § 3.156 (2006).

2.  PTSD was incurred in the veteran's active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).

3.  The criteria for an increased rating for degenerative 
disc disease of the thoracic spine (now rated 20 percent 
disabling) are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.25, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 
(DCs) 5235-5243 (2006).

4.  The criteria for an increased  rating for osteoarthritis 
of the lumbar spine (now rated 10 percent disabling) are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.25, 
4.40, 4.45, 4.7, 4.71a, Diagnostic Codes (DCs) 5235-5243 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

Prior to the initial adjudication of the claimant's claim, 
the RO sent a letter in October 2004 that fully satisfied 
VA's "duty to notify" provisions.  The RO also sent a 
rating decision in May 2003; a statement of the case in 
January 2004; and a supplemental statement of the case in 
September 2005.  The above documents discussed specific types 
of evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication (the May 2003 rating decision) or even the final 
adjudication (the September 2005 supplemental statement of 
the case) is harmless.  The Board finds that even if there is 
any defect with regard to the timing or content of any of the 
notices sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  VA effectively complied with all of the 
required elements under its duty to notify claimants prior to 
the last adjudication here (the September 2005 supplemental 
statement of the case).

Indeed, the appellant has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, --
 Vet. App. --, No. 02-1077, 2006 WL 3740614 at 4-5 (Dec. 21, 
2006) (discussing Board's ability to consider "harmless 
error"); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 
(2006) (duty to notify does not extend in perpetuity or 
impose duty on VA to provide notice on receipt of every piece 
of evidence or information).  Thus, VA satisfied its duty to 
notify the appellant.  

Also, VA has obtained all relevant, identified, and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  The service medical records, personnel records, VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  VA has 
also examined the veteran.  Thus, VA has satisfied both the 
notice and duty to assist provisions of the law.  

Regarding the increased rating claims, there is no objective 
evidence indicating that there has been a material change in 
the service-connected back disabilities since the claimant 
was last examined in December 2004.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The most recent VA examination report is thorough.  

The veteran and his representative allege that the December 
2004 examination was inadequate because the examiner did not 
consider the severe nature of the original injury.  Further, 
this examiner did not find neurological deficit and previous 
physicians had found neurological deficit.  The Board finds, 
however, that the examination in this case is adequate.  
Regardless of the nature of the original injury, the matter 
at issue is whether a higher rating is warranted.  This 
determination is based on the current complaints and 
objective findings on the evaluation.  The Board has reviewed 
the examination.  The examiner performed range of motion 
findings which conform to current rating criteria, evaluated 
other symptoms present, and performed a neurological 
examination.  Accordingly, the examination is adequate upon 
which to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in May 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

I.  PTSD

A.  New and Material Evidence

The March 2005 RO decision that is on appeal in this case 
denied service connection for PTSD on the merits.  However, 
the Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In a March 2002 rating decision, the RO denied service 
connection for PTSD.  At that time, there was no medical 
diagnosis of PTSD and the claim was denied on that basis.  A 
notice of disagreement was not received within the subsequent 
one-year period.

Prior unappealed decisions are final.  See 38 U.S.C.A. § 
7105.  However, a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
Court has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  As noted, at the time of the prior denial, there 
was no medical diagnosis of PTSD.  Since the prior final 
decision, evidence has been added to the claims file.  The 
additional evidence of record includes competent medical 
evidence reflecting diagnoses of PTSD.  The additional 
evidence is new and material.  It includes competent evidence 
that cures the prior evidentiary defect.  Further, the 
additional evidence provides evidence that the veteran 
sustained a stressor in Vietnam and that there is 
verification for that stressor.  

Evidence submitted since the RO's March 2002 rating decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  New and material evidence has 
been received since the RO's March 2002 decision; thus, the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156.


B.  Service Connection for PTSD

The veteran seeks service connection for PTSD.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110.  The regulation governing PTSD claims, 38 
C.F.R. § 3.304(f), requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

The veteran contends that he developed PTSD as a result of 
stressors experienced during active service.  

VA and private medical evidence dated after the veteran was 
discharged from service satisfies the first and second 
elements of a PTSD claim under the criteria of 38 C.F.R. 
§ 3.304(f), because it shows that the veteran has been 
diagnosed on multiple occasions as having PTSD as a result of 
stressful incidents he reportedly experienced during service.  
Having submitted a diagnosis of PTSD and medical evidence 
linking PTSD to claimed in-service stressors, the Board must 
now determine whether the record contains credible supporting 
evidence that any of the claimed in-service stressors 
occurred.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. Brown, 6 Vet. 
App. 283, 290-91 (1994), the Court state d that "the absence 
of corroboration in the service records, when there is 
nothing in the available records that is inconsistent with 
other evidence, does not relieve the Board of its obligations 
to assess the credibility and probative value of the other 
evidence."

The veteran's DD Form 214 indicates that his primary military 
occupational specialty (MOS) was a stock  control supervisor.  
He served in Vietnam from January 23, 1972 to August 11, 
1972.  He was on prior to and following his tour of duty in 
Vietnam, but not during that period.  His decorations, 
badges, commendations, citations, and ribbons awarded were: 
the National Defense Service Medal; the Vietnam Medal with 
One Campaign Credit; the Vietnam Campaign Medal with 60 
Device; and the Sharpshooter Badge. 

The service personnel records show that the veteran served 
with the 1st Battalion, 12th Cavalry, 3rd Brigade, 1st Cavalry 
Division from January 28, 1972 to June 25, 1972.  His duties 
involved Unit Supply and Armor.  Thereafter, the veteran 
served in the 229th Aviation Battalion, from June 26, 1972 to 
August 5, 1972.  His duties were the same in that unit.  The 
229th Aviation Battalion was an air assault battalion.  

In February 2002, the veteran indicated that he did not 
remember any particular incident during his tour in Vietnam 
that was traumatic for him, however, he felt that his entire 
tour over there was traumatic.  He indicated that he spent 
most of his time on a firebase in Pleiku which caused stress, 
anxiety, anger, insomnia, and pain.  He could not recall the 
names of any persons injured or killed or any specific 
incidents thereof.  

In February 2005, the veteran described what he thought to be 
symptoms of PTSD.  He reported that when he was with the 1st 
Battalion, 12th Cavalry, 3rd Brigade, 1st Cavalry Division, he 
was stationed at Bin Hoa and volunteered to go to a firebase 
outside of Pleiku.  He reported that he was fearful for his 
life.  He indicated that he assisted in keeping the Viet Cong 
at bay and went on search and destroy missions.  He saw Viet 
Cong bodies being burned.  He saw bodies that had been burned 
and killed.  In February 1972, when he arrived in Bien Hoa, 
he saw a helicopter go down on the flight line and both 
pilots were killed.  He related that it was not unusual for 
him to be out days on maneuvers.  Around June 1972, a soldier 
he knew was killed in a firefight.  When he was at Bien Hoa, 
he was fired upon by the enemy.  

In July 2005, the Director for the Center for Unit Records 
Research of the Department of the Army indicated that the 
records regarding the Air Base Defense in Vietnam from 1961-
1973 documented an attack on Bien Hoa Air Base on August 1, 
1972.  Bien Hoa Air Base received 86 rounds during a standoff 
attack.  One United States personnel was killed and 37 were 
wounded in action.  It was noted that in order for further 
research to be conducted, the veteran needed to provide 
additional information to include the specific dates, types, 
and location of the incident as well as full names of the 
casualties, unit designations, and other unit involved.  The 
Board notes that this search was made with the regard to a 
unit other than one with which the veteran served, however, 
the information regarding Bien Hoa encompassed all incidents 
at the Air Base at that time, regardless of what unit was 
searched.  

In May 2006, the veteran testified before the Board.  He and 
his representative indicated that both units under which he 
served received group combat citations, although he did not 
get an individual citation.  They indicated that they would 
submit the supporting documents.  

The veteran testified that when he first arrived in Vietnam, 
his air base in Pleiku had incoming heavy artillery fire and 
mortar rounds.  He indicated that he was there for about 7 
months.  In addition, when he served with the 229th Aviation 
Battalion, there was incoming enemy fire.  Personally, the 
veteran reported that he could see flashes when there was a 
direct hit.  He recalled when some Marines got killed, but he 
did not see it.  However, he indicated that he could see the 
rockets hitting, but not the bodies.  A friend told him that 
he was close to where it occurred and some barracks were 
knocked out and he thought that he had died.  The veteran 
could not recall exactly when this occurred at Bien Hoa.  

The veteran related that he also performed guard duty.  He 
saw dead enemy bodies.  This was in Pleiku, but the veteran 
could not recall exactly when this occurred.  He indicated 
that he could not remember names and there was no one for him 
to contact.  The veteran related that he was performing 
duties outside of his MOS because he volunteered to go from 
Bien Hoa to the fire base.  He indicated that his duties were 
stressful to him.  He also stated that he had a friend who 
was killed when a helicopter crashed.  

The veteran and his representative submitted supporting 
records.  These records show that both of the veteran's units 
received the Vietnam Gallantry Cross with Palm.  It shows 
that veteran's units saw enemy action.  His first unit came 
under enemy fire in Spring of 1972.  Thereafter, the veteran 
joined the 229th Aviation Battalion.  This battalion was an 
air assault unit.  It was activated during the Vietnam War 
and inactivated on August 22, 1972, until 1978.  It was the 
most decorated aviation unit in the Army during the Vietnam 
War.  

As noted, in a precedent opinion, VA's General Counsel held 
that the ordinary meaning of the phrase "engaged in combat 
with the enemy," as used in 38 U.S.C.A. § 1154(b), requires 
that a veteran "have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality."  VAOPGCPREC 12-99. The General Counsel 
also indicated that the determination of whether a veteran 
engaged in combat with the enemy necessarily must be made on 
a case-by-case basis, and that absence from a veteran's 
service records of any ordinary indicators of combat service 
may, in appropriate cases, support a reasonable inference 
that the veteran did not engage in combat; such absence may 
properly be considered "negative evidence" even though it 
does not affirmatively show that the veteran did not engage 
in combat.  Id.

In this case, there is no evidence currently in the claims 
file that establishes the veteran's participation in combat.  
The veteran's DD Form 214 does not show that he received any 
commendations or awards typically awarded primarily or 
exclusively for circumstances related to combat, such as the 
Combat Infantryman Badge, Purple Heart, or any other similar 
citation.  See id.  Although his units received the Vietnam 
Gallantry Cross with Palm, VA does not recognize the Vietnam 
Cross of Gallantry as presumptive participation in combat.  
Historically, the Vietnam Cross of Gallantry was a foreign 
decoration awarded by the Vietnamese government to every 
American who served in Vietnam.  When it was awarded to units 
on the Army Level, it was decorated with a palm.

Based on the foregoing, the Board finds that the veteran did 
not serve in combat.  Since the veteran did not engage in 
combat with the enemy, his stressor cannot be related to 
combat.  Moreover, his allegations with regard to stressors 
alone are not enough to establish the occurrence of a 
stressor.  Rather, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.

As noted, in Doran, the Court stated that "the absence of 
corroboration in the service records, when there is nothing 
in the available records that is inconsistent with other 
evidence, does not relieve the Board of its obligations to 
assess the credibility and probative value of the other 
evidence."  In the three previously noted cases, the Court 
cited a provision of the VA ADJUDICATION PROCEDURE MANUAL 
M21-1 (MANUAL 21-1), which has now been revised as to 
"Evidence of Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence " means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

In this case, the veteran alleges that his duties in general 
were stressful, that his units were under mortar and rocket 
attacks, that his units were fired upon by the enemy, that he 
saw burned and dead bodies of the enemy, and that people he 
knew were killed.  The veteran has been unable to provide 
specific detail with regard to the names and dates in 
connection with the alleged incidents.  Due to the lack of 
specificity, these events were not sent for verification.  
However, the veteran's representative has submitted credible 
supporting evidence regarding the activities of the veteran's 
units and which shows that they engaged in contact with the 
enemy.  In addition, the Department of the Army verified that 
Bien Hoa Air Base was fired upon by the enemy in August 1972, 
when the veteran was purported to be stationed there.  In 
that regard, the Board notes that there is no conflicting 
evidence.  Rather, the supporting evidence tends to show that 
the veteran's air assault unit was so located.  The RO 
continued to deny the claim of service connection on the 
basis that this information was verified by the Department of 
the Army with regard to another unit.  However, the Board 
finds that the information provided pertain to the air base 
in general, not just specifically to that unit.  

Thus, there is corroborating evidence that the veteran's unit 
was subjected to enemy fire.  In addition, the Board notes 
that the veteran was stationed with 2 units which engaged in 
contact with the enemy.  With regard to the second unit, the 
229th Aviation Battalion, , this unit generally engaged in 
combat activities.  While the veteran himself did not engage 
in combat activities, he was supporting that unit.  This 
tends to show that he was exposed to stressful situations, as 
he has described.  The Board notes that corroboration of 
every detail of a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the fact 
that a veteran was stationed with a unit that sustained 
attacks strongly suggests that the veteran was, in fact, 
exposed to these attacks.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002).

Thus, the alleged stressors of being in the area of enemy 
fire, being subjected to incoming fire at Bien Hoa, 
witnessing enemy fire, and being fearful of enemy attack, are 
corroborated by credible supporting evidence.

As previously noted, there are multiple diagnoses of PTSD in 
the record.  In February 2005, the veteran was examined by a 
private physician.  He described the various stressful events 
that he purported occurred during service in Vietnam.  He was 
diagnosed as having PTSD based on his report.  Since the 
Board has found, at least in part, that some of the stressful 
events occurred, this diagnosis of PTSD was based on a 
verified stressor.  

Accordingly, service connection for PTSD is granted.  


II.  Increased Rating Claims

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In an October 1994 rating decision, service connection was 
granted for degenerative disc disease of the thoracic spine 
and a 10 percent rating was assigned effective December 1993.  
The 10 percent rating was assigned under DCs 5010-5293.  In 
an April 2001 rating decision, an increased disability rating 
of 20 percent was granted effective October 31, 2000.  The 20 
percent rating was assigned under DCs 5010, 5285, and 5291.  
In a September 2001 rating decision, service connection was 
granted for a lumbar spine condition due to the thoracic 
spine degenerative disc disease, which was assigned a 10 
percent rating under DC 5295, effective October 2000.  

In October 2004, correspondence was received from the veteran 
in which he requested increased ratings.  At this time, the 
veteran's combined rating for the spine was 30 percent .  See 
38 C.F.R. § 4.25.  

In December 2004, the veteran was afforded a QTC examination.  
The veteran reported having constant mid and low back pain 
which was a 9 out of a scale of 1 to 10 with 10 indicating 
the highest degree of pain.  The veteran stated that it would 
last for 10 hours at a time with partial relief.  The pain 
was described as being aching, burning, sharp, and cramping.  
The pain was aggravated by physical activity and the veteran 
took pain medication for relief.  The veteran was able to 
function with the medications.  It was noted that the veteran 
was incapacitated 2 times per month and 16 times in total.  
Functional impairment was that it was difficult for the 
veteran to change postures quickly or to make quick 
movements.  The veteran reported that he had lost about 2 
months of work.  He reported radiation of pain on movement.  
He indicated that there was no urinary or stool incompetence.  
He reported no loss of memory in the extremities.  There was 
no loss of consciousness or seizure activity.  

Physical examination revealed that the veteran's posture was 
normal.  His gait was unassisted, safe, and steady, but slow.  
There was no radiation of pain on movement.  There was no 
muscle spasm.  

Range of motion testing revealed flexion to 70 degrees, with 
pain at 70 degrees; extension to 10 degrees with pain at 10 
degrees; right and left lateral flexion each to 10 degrees, 
with pain at 10 degrees; and right and left rotation to 10 
degrees, with pain at 10 degrees.  It was noted that the pain 
limited the motion.  There was no further limitations due to 
fatigue, weakness, lack of endurance, or incoordination.  
There was no ankylosis.  There was no intervertebral disc 
syndrome.  There was no bowel, bladder, or erectile 
dysfunction.  Neurological examination was normal.  Sensation 
to touch was intact and all over.  The power in all 4 
extremities was 5/5.  Deep tendon reflexes at the knee and 
ankle were 4+ and bilaterally symmetrical.  The impression 
was degenerative disc disease of the thoracic spine; 
osteoarthritis of the lumbar spine.  There was pain and 
decreased motion.  

In support of his claim, the veteran testified at a personal 
hearing in May 2006.  It was noted that the QTC examiner 
indicated that the veteran fell doing drills when he actually 
injured his back in a motorcycle accident.  He indicated that 
he had fractured 3 vertebrae which had since healed.  The 
veteran related that he was unable to stand up straight and 
was restricted to bending over.  He related that he could not 
drive for any length of time.  In addition, in the morning, 
it would take him anywhere from 10 to 15 minutes to actually 
straighten up.  He would then take his pain medication and 
muscle relaxants to make it through the day.  His back was 
constantly hurting.  When he had exacerbations, he used sick 
leave and/or annual leave.  In addition, he had a type of 
scoliosis of the spine.  The veteran's representative 
asserted that the veteran had not been properly rated from 
the beginning.  They alleged that he had ankylosis; a 
deformed spine that should be rated under Diagnostic Code 
5288 because he cannot stand up straight.  Therefore, the 
assert that the veteran's disabilities warrant a rating for 
the thoracic spine as well as 2 separate ratings for the 
lumbar spine since his scoliosis was never rated.  They 
alleged that the QTC examination was inadequate because the 
examiner did not consider the severe nature of the original 
injury.  Further, this examiner did not find neurological 
deficit and previous physicians had found neurological 
deficit.  

As noted above, despite the veteran's allegations that the 
December 2004 examination was inadequate, the Board has 
determined that it is adequate upon which to base a decision.  

The Board further notes that although the veteran and his 
representative argued that the veteran has been improperly 
rated for his spine disabilities, the only issue before the 
Board at this time is whether an increased rating is 
warranted for thoracic and lumbar spine disabilities.  The 
matter of whether an error was made in how the veteran was 
previously rated, prior to the current claim, is not at issue 
and is not before the Board.  

The schedular criteria for rating the spine have been amended 
since the veteran was assigned service connection for 
degenerative disc disease of the thoracic spine and 
osteoarthritis of the lumbar spine.  The most recent rating 
change was made on September 26, 2003, which was prior to the 
date of claim in this case.  As such, the veteran's increased 
rating claims must be considered pursuant to these changes.  
The veteran was previously rated under diagnostic codes which 
are no longer in effect in the Schedule for Rating 
Disabilities.  However, if the veteran's current ratings 
under these codes are more favorable to him, those previously 
assigned ratings will remain in effect.  However, higher 
ratings under those specific codes may not be considered as 
the Schedule for Rating Disabilities has changed and the 
matter of increased ratings may only be considered pursuant 
to those changes.  

The amended version of the Schedule for Rating Disabilities, 
38 C.F.R. Part 4, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
lumbosacral strain under DC 5237, spinal stenosis under DC 
5238, degenerative arthritis of the spine under DC 5242, and 
intervertebral disc syndrome under DC 5243.  Under the 
revised criteria, lumbosacral strain will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, The 
Spine, Note (6) (2006).

Under the General Rating Formula as applicable to the 
veteran's back disability, a 10 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 
30 percent rating requires forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  A 
50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating is warranted if there is unfavorable ankylosis of the 
entire spine. 

These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243, effective 
September 26, 2003.

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation 
of the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors note the result of the disease or injury of 
the spine, the range of motion of the spine in  particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of 
motion stated in Note (2).  Provided that the examiner 
supplies an explanation, the examiner's assessment that the 
range of motion is normal for that individual will be 
accepted.  

Note (4) indicates that each range of motion measurement 
should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one of more of the following: 
difficulty walking because of the limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  

Note (6) provides that VA should separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except whether there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.  

Intervertebral disc syndrome is to be rated under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
a higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  

Intervertebral disc syndrome rated based on incapacitating 
episodes provides the following. 

A 10 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least two weeks but less than four 
weeks during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months. 

Note (1): For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

In this case, the veteran's range of motion of the 
thoracolumbar spine based on flexion to 70 degrees, when 
further flexion was prohibited by pain, warrants a 10 percent 
rating under the current version of the rating schedule.  The 
combined range of motion of the thoracolumbar spine was 120 
degrees.  On this basis, a 20 percent rating was warranted.  

A higher rating based on limitation of flexion is not 
warranted as the veteran does not have forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  
Alternatively, the veteran also does not have unfavorable 
ankylosis.  The Board realizes that the veteran and his 
representative asserted that he has ankylosis or the 
equivalent thereof of the thoracolumbar spine, however, the 
objective findings showed that the veteran had normal posture 
and he was able to flex to 70 degrees.  The examiner made a 
specific finding that there was no ankylosis.  Neither the 
Board nor the veteran is competent to supplement the record 
with unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The veteran and his 
representative do not have the medical expertise to state 
that the veteran has ankylosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  Conversely, health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The Board has considered the directive of DeLuca.  The 
examiner specifically addressed the directives of DeLuca.  
Pain limits motion.  However, the limitation due to pain has 
been considered.  The other DeLuca elements are not 
demonstrated.  

Alternatively, in order for the veteran's back disability to 
receive a higher rating based on incapacitating episodes, the 
evidence would have to show that he has incapacitating 
episodes of having a total duration of at least four weeks 
but less than six weeks during the past 12 months.  This is 
not shown in the record.  The veteran is incapacitation 2 
times per month.  However, the record does not show that 
these two episodes per month span at least a complete 4 week 
period and require bed rest prescribed by a physician and 
treatment by a physician.

The Board has also considered whether a separate rating may 
be assigned based on neurological deficit.  It may not.  The 
veteran's neurological evaluation was normal.  Although the 
veteran reported that he had radiation of pain on movement of 
the spine, none was demonstrated on the examination.  In 
addition, there were no muscle spasms and straight leg 
raising was negative.  Sensation and power were normal.  Deep 
tendon reflexes were present and bilaterally symmetrical.  
There was a specific finding of no intervertebral disc 
syndrome.  

In light of the foregoing, the Board finds that an increased 
rating is not warranted on any basis.  As noted, the thoracic 
and lumbar spine are now rated together.  Neurologic 
impairment may be separately rated from orthopedic 
impairment.  However, currently, the veteran is only 
orthopedically impaired.  Since the previously assigned 
combined rating of 30 percent is not exceeded under the new 
criteria, the ratings under the previous diagnostic codes are 
more advantageous to the veteran.  Thus, those ratings were 
remain unchanged as a higher rating under the new criteria is 
not warranted.  

In determining whether higher ratings are warranted for 
service-connected disabilities, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 20 percent for the thoracic spine, 10 percent for 
the lumbar spine, and/or the combined 30 percent disability 
rating.  



ORDER

The application to reopen the claim for service connection 
for PTSD is granted.

Service connection for PTSD is granted.

An increased rating for degenerative disc disease of the 
thoracic spine, is denied.  

An increased rating for osteoarthritis of the lumbar spine, 
is denied.  


____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


